983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.Bernard SMITH, Acting Warden;  Richard A. Lanham, ActingCommissioner of Correction, Defendants-Appellees.William A. NIEWIADOMSKI, Plaintiff-Appellant,and Bernard L. Ward, Jr., Plaintiff,v.Bernard SMITH, Acting Warden, Defendant-Appellee.Richard BREES, Plaintiff-Appellant,and Lynn Hewitt;  Larry Biggs;  James Dawson;  David Crouch;David Dent;  Anthony B. Hawkins;  EdgardLindamood;  Kimberly Ruffner;  PhillipTaylor;  Robert White;  JamesNewkirk, Plaintiffs,v.Bernard SMITH, Acting Warden, Defendant-Appellee.
Nos. 92-7031, 92-7040, 92-7044.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  January 6, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-1405-B, CA-91-1110-B, CA-91-983-B)
Warren Reginald Stevenson, William A. Niewiadomski, Richard Brees, Appellants Pro Se.
D.Md.
Affirmed.
Before PHILLIPS, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Warren Reginald Stevenson, William A. Niewiadomski, and Richard Brees appeal from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Stevenson v. Smith, No. CA-91-1405-B (D. Md. Sept. 3, 1992);  Niewiadomski v. Smith, No. CA-91-1110-B (D. Md. Sept. 3, 1992);  Brees v. Smith, No. CA-91-983-B (D. Md. Sept. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED